DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed August 29, 2022 has been entered. Claims 1-2 and 7 have been amended and claims 10-20 have been withdrawn. 

Status of the Rejection
Applicant’s amendments to the claims have overcome all 35 U.S.C. § 103 rejections previously set forth in the Non-Final Office Action mailed May 5, 2022. 
New claim objection of claim 6 necessitated by the amendments as outlined below.
New grounds of rejection of claims 1-9 under 35 U.S.C. § 103 necessitated by the amendments as outlined below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6: please amend “wherein the oxidoreductase” to “wherein the oxidoreductase coating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Pub. No. 2015/0115227 A1), and in view of Torsi et al. (WO 2018/234905 A1) and Majima et al. (US Pub. No. 2017/0288017A1).

Regarding claim 1, Yan teaches a transistor (a fiber-based organic electrochemical transistor, Title and Fig.1) comprising:
a source electrode;
 (a drain/source assembly 20, comprising axially spaced apart source and drain contacts 22, 24 (paragraph [0046]; Fig.1);  the source contact 22 (paragraph [0047])).
a drain electrode;
(a drain/source assembly 20, comprising axially spaced apart source and drain contacts 22, 24 (paragraph [0046]; Fig.1); the drain contact 24 (paragraph [0047])). 
a channel comprising an organic semiconductor between the source electrode and the drain electrode;
(The  PEDOT:PSS coated fiber forms an annular active channel 26 (paragraph [0052]). Figs.1-2 show that the channel is positioned between the source electrode 22 and the drain electrode 24. The organic material comprises poly(3,4-ethylenedioxythiopene) poly(styrene sulfonate) (paragraph [0018]); the metal-coated fiber is coated with a layer of poly(3,4-ethylene di-oxythiophene):poly(styrene-sulfonate) (PEDOT:PSS) 32 to provide the electro-active layer (paragraph [0050]). A gap between the source and the drain contacts of the first conducting layer; wherein the electro-active layer is in electrical contact with the source and the drain contacts, the electro-active layer having a transistor channel interface for contacting with an electrolyte, the electro-active layer being of an organic material capable of altering its electrical conductivity through a change in its redox state (paragraph [0008]). Thus, the channel 26 with PEDOT:PSS coating is an organic semiconductor between the source electrode and the drain electrode).
a gate electrode; and
(Yan teaches wherein a gate electrode assembly 40 comprising a gate electrode 42 (paragraph [0046]; Fig.1)).
an electrolyte,
(In use, the drain/source assembly 20 and gate electrode assembly 40 are placed in an electrolyte 100 (paragraph [0046]).
wherein the electrolyte contacts the gate electrode and the channel, and wherein the gate electrode is with an oxidoreductase coating.
(Yan teaches wherein during measurements, the gate electrode 42 and the active channel 26 are brought into contact with an aqueous electrolyte carrying the analytes (e.g. glucose, dopamine, uric acid, DNA, etc.) (paragraph [0055]). A surface of the gate electrode is functionalized with a material selected from the group consisting of biomolecules, nanoparticles, biocompatible polymers, and combinations thereof (claim 16 and paragraph [0023]). To prepare a glucose sensor based on the fabricated fiber-based OECT, surface of the gate electrode was further modified with a biocompatible polymer chitosan (CHIT), graphene flakes and enzymes. For example, in the preparation of a CHIT/glycose oxidase (GOx)/Pt gate electrode (paragraph [0061]). Thus, Yan teaches wherein the electrolyte contacts the gate electrodes and the channel, and wherein the gate electrode is with an oxidoreductase coating (i.e., GOx)). 

However, Yan does not teach (a) at least a pair of gate electrodes each with the same dimension but different coating from the other in the same pair; (b) the other of the gate electrodes in the same pair is without an oxidoreductase coating; and (c) wherein each of the gate electrodes is connected to a switch for gate voltage switching between the one electrode with the oxidoreductase coating and the other without the oxidoreductase coating.  
Torsi teaches a field-effect transistor sensor including:  a substrate, a source electrode, a drain electrode,  a gate electrode functionalized with a layer of biological recognition elements, a source-drain channel (4), and a semiconductor layer (7) (abstract). Torsi further teaches wherein the semiconductor 7 is organic and is made of a printable organic material (P3HT, PEDOT-PSS, PBTTT-Cx) (lines 26-27 on page 17). Since both Yan and Torsi use the same material, PEDOT:PSS, for the organic semiconductor channel, the field-effect transistor sensor of Torsi operates as an  organic electrochemical transistor, which is the same as that of Yan. 
Torsi further teaches a plurality of gate electrodes (GG, G2-G8 in Fig. 5A). Fig.5A shows that each of the gate electrodes has the same dimension. The biosensor BS includes a plurality of gate electrode plates 6, each featuring a corresponding layer of biological recognition elements 9 patterned into a plurality of uncoupled domains 9D and each separately enclosed in a respective well 10 (the well 10 encloses both the gate electrode 6 and the layer 9 (lines 27-31 on page 20); claim 1). Claim 15 of Torsi teaches “The field effect transistor sensor (BS) according to Claim 14, including, further to said plurality of gate electrodes (6; Gl, G2, G3; G2, G3, G4, G5, G6, G7, G8) with a layer of biological recognition elements patterned into a plurality of uncoupled domains (9D), a bare gate electrode free of said layer of biological recognition elements patterned into a plurality of uncoupled domains, said bare gate electrode being enclosed in a respective first well (10)”. Therefore, Torsi teaches the following limitations:
a.	at least a pair of gate electrodes each with the same dimension but different coating from the other in the same pair; and
b. 	one of the gate electrodes is with a coating layer of biological recognition elements and the other of the gate electrodes in the same pair is without a coating layer of biological recognition elements (i.e., a bare gate electrode free of a layer of biological recognition elements).

Yan and Torsi are considered analogous art to the claimed invention because they are in the same field of organic electrochemical transistor (OECT) biosensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OECT with only one gate electrode of Yan to an OECT with at least a pair of gate electrodes each with the same dimension but different coating from the other in the same pair, and one of the gate electrodes is with a coating layer of biological recognition elements and the other of the gate electrodes in the same pair is without a coating layer of biological recognition elements (i.e., a bare gate electrode free of a layer of biological recognition elements), as taught by Torsi. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biological recognition elements of Torsi by an oxidoreductase, as taught by Yan. One of ordinary skill in the art would recognize that an OECT comprising a plurality of functionalized gate electrodes enables to simultaneously measure multiple target analytes at the same time leading to an increase in throughput. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced  [MPEP § 2144.04 VI (B)]. Furthermore, the simple substitution of one known element for another (i.e., an oxidoreductase for biological recognition elements) is likely to be obvious when predictable results are achieved (i.e., measurement of channel current under various gate voltage) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Modified Yan still does not teach wherein each of the gate electrodes is connected to a switch for gate voltage switching between the one electrode with the oxidoreductase coating and the other without the oxidoreductase coating.  
Majima teaches a nanodevice capable of controlling the state of electric charge of a metal nanoparticle. The device shown in Fig.1 includes nanogap electrodes 5 including one source electrode 5A and the other drain electrode 5B disposed so as to have a nanosize gap in between; a nanoparticle 7 placed between the nanogap electrodes 5; and a plurality of gate electrodes 9 (9A and 9B) (abstract and Fig.1). Majima further teaches controlling the state of the gate electrodes by adding an on/off switch 11 as shown in Fig. 1 or by controlling the pulse voltage applied to the floating gate electrode 12 as shown in Fig. 8 [para. 0155].
Modified Yan and Majima are considered analogous art to the claimed invention because they are in the same field of field effect transistor comprising source, drain and a plurality of gate electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OECT in modified Yan by adding an on/off switch to each of the gate electrodes, as taught by Majima, since Majima explicitly teaches that the switch provides a means for controlling the electrical state of each gate electrode [para.0155]. The claimed limitations of adding a switch to one of the gate electrodes are obvious because all the claimed elements (i.e., adding a switch to a gate electrode) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, addition of a switch to the other gate electrode in the same pair would constitute a mere duplication of parts that would yield the predictable result of controlling electrical state of the other gate electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding claim 2, modified Yan teaches the transistor according to claim 1, wherein the gate electrodes comprise one or more of (a) a copolymer of tetrafluoroethylene and perfluoro-3,6-dioxa-4-methyl-7-octene-sulfonic acid; (b) polyalinine, and (c) chitosan or cellulose (Yan teaches wherein a surface of the gate electrode is functionalized with a material comprises biomolecules, nanoparticles, biocompatible polymers, or a combination thereof [para. 0023]. Preferably, the material comprises chitosan, graphene, enzymes, DNA molecules, or a combination thereof [para. 0024]. Surface of the gate electrode was further modified with a biocompatible polymer chitosan (CHIT), graphene flakes and enzymes [para. 0061]. Thus, the above teachings of Yan meet the limitations of this instant claim).

Regarding claim 3, modified Yan teaches the transistor according to claim 1, wherein the organic semiconductor comprises poly (3, 4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) or poly (2-(3,3′-bis (2-(2-(2-methoxyethoxy) ethoxy) ethoxy)-[2,2′-bithiophen]-5-yl) thieno[3,2-b] thiophene), p(g2T-TT) (Yan teaches wherein the organic semiconductor comprises poly (3, 4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) (the metal-coated fiber is coated with a layer of poly(3,4-ethylene di-oxythiophene):poly(styrene-sulfonate) (PEDOT:PSS) 32 to provide the electro-active layer [para. 0050]. In the alternative, Torsi teaches wherein the semiconductor 7 is organic and is made of a printable organic material (P3HT, PEDOT-PSS, PBTTT-Cx) (lines 26-27 on page 17)).

Regarding claim 6,  modified Yan teaches the transistor according to claim 1, wherein the oxidoreductase coating is glucose oxidase, uricase, cholesterol oxidase or lactate oxidase (Yan teaches wherein the oxidoreductase is glucose oxidase (Glucose oxidase (GOx) (50 kU g−1) was obtained from Aladdin Reagent Database Inc. [para. 0057];  the GOx/Pt gate electrode [para. 0061]; and paragraph [0071] describes the details on glucose detection with the CHIT-Graphene-GOx modified Ti/Pt gate electrode).


Claims 4-5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Torsi and Majima, as applied to claim 1 above, and further in view of Wang (Wang N., High performance organic electrochemical transistors for chemical and biological sensing, PhD thesis of the Hong Kong Polytechnic University, August 2018).

Regarding claim 4, modified Yan teaches the transistor according to claim 1.  However, modified Yan does not explicitly teach the channel thickness. 
Wang teaches high performance organic electrochemical transistors for chemical and biological sensing (title). Wang further teaches effects of channel thickness on RNA sensitivity (chapter 5.4.1 on page 74), and Fig.5.2d shows the normalized current response of OECT with different channel thickness ([Symbol font/0x7E]100 nm, [Symbol font/0x7E] 50 nm, and [Symbol font/0x7E] 20 nm) to varying RNA concentration. When the channel thickness decreased to ~20 nm, the device showed a significant enhanced response to the addition of RNA Molecules (page 76). Wang teaches wherein the channel thickness is a result effective variable. Specifically, Wang teaches that the current response of OECT is enhanced with a decrease in the channel thickness. 
Modified Yan and Wang are considered analogous art to the claimed invention because they are in the same field of organic electrochemical transistor (OECT) biosensor. Since Wang teaches wherein the channel thickness is a result effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to optimize the channel thickness of modified Yan to yield the expected result of response enhancement.

Regarding claim 5, modified Yan teaches the transistor according to claim 1.  However, modified Yan does not explicitly teach the channel length.
Wang teaches wherein the transconductance (gm), another figure of merit, which was frequently cited to evaluate the amplification efficiency of OECT, is governed by the equation (2.3) (page 11):

    PNG
    media_image1.png
    99
    1178
    media_image1.png
    Greyscale

In the above, L is channel length. Wang teaches wherein the channel length is a result effective variable. Specifically, Wang teaches that the amplification efficiency of OECT is inversely proportional to the channel length.
Modified Yan and Wang are considered analogous art to the claimed invention because they are in the same field of organic electrochemical transistor (OECT) biosensor. Since Wang teaches wherein the channel length is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to optimize the channel length of modified Yan to yield the expected result of high amplification efficiency. 

Regarding claim 7, modified Yan teaches the transistor according to claim 1. Yan further teaches the oxidoreductase coating comprising glucose oxidase. 
Modified Yan fails to teach wherein the oxidoreductase coating comprises two or more oxidoreductases.
Wang teaches wherein other kinds of enzymes were also integrated in organic transistors for electrochemically active sensing processes, such as glucose oxidase, lactate oxidase, cholesterol oxidase and nitrate reductase (page 26). 
Modified Yan and Wang are considered analogous art to the claimed invention because they are in the same field of organic electrochemical transistor (OECT) biosensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxidoreductase coating of modified Yan so that the oxidoreductase coating comprises different oxidoredictases selected from two or more of glucose oxidase, lactate oxidase, cholesterol oxidase and nitrate reductase, as taught by Wang, for different biosensing purpose. The simple substitution of one known element for another (i.e., another oxidoreductase for glucose oxidase) is likely to be obvious when predictable results are achieved (i.e., measurement of channel current under various gate voltage) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Torsi and Majima, as applied to claim 1 above, and further in view of Yang et al. (Fabric organic electrochemical transistors for biosensors, Advanced materials, 2018, 30, 1800051).

Regarding claim 8, modified Yan teaches the transistor according to claim 1. modified Yan does not teach wherein the transistor is a wearable sensor comprising a hydrophilic material and a collection receptacle. 
Yang teaches fabric organic electrochemical transistors for biosensors (title). The fiber-based OECTs are woven together with cotton yarns successfully by using a conventional weaving machine, resulting in flexible and stretchable fabric biosensors with high performance. The fabric sensors show much more stable signals in the analysis of moving aqueous solutions than planar devices due to a capillary effect in fabrics. The fabric devices are integrated in a diaper and remotely operated by using a mobile phone, offering a unique platform for convenient wearable healthcare monitoring (abstract). To demonstrate its practical applications, we integrated a fabric OECT into a diaper and used it to detect glucose levels in artificial urine absorbed by the diaper (see Figure S5 in the Supporting Information). A glucose test in diaper is a convenient way to check for abnormally high glucose levels in urine, which is normally related to diabetes. On the other hand, it is also important to monitor glucose levels for diabetes patient or someone who has already shown symptoms of pre-diabetes, especially the elderly. The device was characterized and controlled by a mobile via a bluetooth-integrated circuitry. The signals from the fabric OECT can be conveniently recorded by the mobile. The design of the app and reading system were presented in Figure S6 in the Supporting Information (page 6 and 7). The woven fibric itself is the "hydrophilic material", and the diaper is the "collection receptacle". Therefore, Yang teaches wherein the transistor is a wearable sensor comprising a hydrophilic material and a collection receptacle, of instant claim 8.
Modified Yan and Yang are considered analogous art to the claimed invention because they are in the same field of organic electrochemical transistor (OECT) biosensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of modified Yan to become a wearable sensor comprising a hydrophilic material and a collection receptacle, as taught by Yang, who teaches that the fabric sensors show much more stable signals in the analysis of moving aqueous solutions than planar devices due to a capillary effect in fabrics (abstract in Yang).

Regarding claim 9,  modified Yan teaches the transistor according to claim 8. Yan further teaches a meter for measuring electrical current (while the gate electrode 42 and drain 24 was connected to two Keithley source meters (Keithley 2400) to apply voltages to the gate and drain. The response of the OECT 10 was determined under various gate voltages (VG) and source-drain voltages (VDS) controlled by a Labview computer program [para. 0056]. 
Combined Yan, Torsi, and Majima do not teach wherein the meter is capable of connecting to a mobile phone application. 
Yang teaches fabric organic electrochemical transistors for biosensors (title). The fabric devices are integrated in a diaper and remotely operated by using a mobile phone, offering a unique platform for convenient wearable healthcare monitoring (abstract). The device was characterized and controlled by a mobile via a bluetooth-integrated circuitry. The signals from the fabric OECT can be conveniently recorded by the mobile. The design of the app and reading system were presented in Figure S6 in the Supporting Information (page 6 and 7). Thus, Yang teaches wherein the transistor comprising a meter (i.e., a bluetooth-integrated circuitry) for measuring electrical current, wherein the meter is capable of connecting to a mobile phone application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of modified Yan to add a meter for measuring current wherein the meter is capable of connecting to a mobile phone application, as taught by Yang, because it would offer a unique platform for convenient wearable healthcare monitoring and the device can be remotely operated by using a mobile phone (abstract in Yang). 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 7-12, filed 8/29/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument # 1
Applicant argues that claim 1, as amended, recites that the transistor comprises at least a pair of gate electrodes, where one of the gate electrodes in each pair is coated with oxidoreductase and the other in the same pair is without the oxidoreductase coating, and both gate electrodes in the same pair have identical size and are made of the same material, which clearly differentiates from Yan's OECT. In respect of Torsi's OECT, the one or more gate electrodes are patterned or "pixelated" except the bare gate electrode, which are not required in the present invention. In addition, the currently amended claim 1 further defines that "each of the gate electrodes is connected to a switch for gate voltage switching between the one electrode with the oxidoreductase coating and the other without the oxidoreductase coating". This limitation is not taught or suggested by any of Yan and Torsi, but is a key to the operation of the claimed transistor. 
Examiner’s Response # 1
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 above. First, the amended claim 1 does not have the limitations of both gate electrodes in the same pair are made of the same material. Second, Yan does not teach the amended limitations of at least a pair of gate electrodes, where one of the gate electrodes in each pair is coated with oxidoreductase and the other in the same pair is without the oxidoreductase coating, and both gate electrodes in the same pair have identical size, however, these limitations are taught by Torsi, as outlined in the rejection of claim 1 above. Third, both Yan and Tori do not teach the amended limitations “each of the gate electrodes is connected to a switch for gate voltage switching between the one electrode with the oxidoreductase coating and the other without the oxidoreductase coating”, however, Majima (US 2017/0288017A1) teaches the use of an ON/OFF switch to control electrical state of a gate electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OECT in modified Yan by adding an on/off switch to each of the gate electrodes, as taught by Majima, since Majima explicitly teaches that the switch provides a means for controlling the electrical state of each gate electrode [para.0155]. The claimed limitations of adding a switch to one of the gate electrodes are obvious because all the claimed elements (i.e., adding a switch to a gate electrode) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, addition of a switch to the other gate electrode in the same pair would constitute a mere duplication of parts that would yield the predictable result of controlling electrical state of the other gate electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). Fourth, regarding the one or more gate electrodes in Torsi’s OECT which are patterned or “pixelated”, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Applicant’s Argument # 2
Applicant argues that claims 2-3 and 6 are not addressed separately, but it is respectfully submitted that these claims are allowable as depending from an allowable independent claim 1 and further in view of the comments provided above.
Examiner’s Response # 2
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 and the response #1 above. 
Applicant’s Argument # 3
Applicant argues that dependent from an allowable base claim 1, claims 4, 5 and 7 which merely define the dimension (length and thickness) of the channel and materials for oxidoreductase coating of the gate electrodes should be allowable over the same combination of references. 
Examiner’s Response # 3
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 and the response #1 above. 
Applicant’s Argument # 4
Applicant argues that in view of the foregoing remarks applied to the rejection of claim 1 and present amendment to claim 1, none of Yan, Torsi and Yang teaches or suggests the claimed invention of the currently amended claim 1. Dependent from an allowable base claim 1, claims 8 and 9 which merely define the transistor being a wearable sensor and further comprising an additional component (a meter for measuring electrical current) for connection to a mobile phone application should be allowable over the same combination of references.
Examiner’s Response # 4
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 and the response #1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795